DETAILED ACTION
This office action is in response to the initial filing dated October 16, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a derivation unit that derives,
	a determination unit that determines, and
	a notification unit that notifies,
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, each claimed unit is interpreted as a CPU according to the specification at page 5, lines 14-15.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menkes et al. (Menkes; US PG Pub #2014/0123912).
As to claim 1, Menkes teaches an information processing apparatus (Paragraph [0002] teaches an apparatus; Paragraphs [0042]-[0043] teach processors) comprising: 
a derivation unit that derives, on the basis of state information representing a state of a subject that is a basis of diagnosis of an animal that is the subject (Paragraphs [0035] and [0041] teach monitoring an accelerometer and non-accelerometer sensor) and a breed of the subject (Paragraph [0042] teaches reference data concerning a population of the pet animal; Paragraphs [0094] and [0097] teach information relating to the breed; Paragraph [0099] teaches comparing 
a determination unit that determines whether or not notification of a message for promoting visit to a veterinary hospital is necessary on the basis of the degree of the risk (Paragraphs [0044] and [0051] teach determining if a condition is suspected on the basis of comparing a score with a threshold value and alerting if the score exceeds the threshold; Paragraph [0087] teaches the alert suggests treatment); and 
a notification unit that notifies an owner of the subject of the message in a case where it is determined by the determination unit that the notification of the message is necessary (Paragraphs [0037], [0044], and [0099]).  
As to claim 4, depending from the information processing apparatus according to claim 1, Menkes teaches wherein the state information includes at least one of information obtained by examining the subject or an examination result of the subject (Paragraphs [0035] and [0041] teach monitoring an accelerometer and non-accelerometer sensor).  
As to claim 5, Menkes teaches an information processing method executed by a computer (Paragraph [0002] teaches a method; Paragraph [0035] teaches a processor completing method steps), the method comprising: 
deriving, on the basis of state information representing a state of a subject that is a basis of diagnosis of an animal that is the subject (Paragraphs [0035] and [0041] teach monitoring an accelerometer and non-accelerometer sensor) and a breed of the subject (Paragraph [0042] teaches reference data concerning a population of the pet animal; Paragraphs [0094] and [0097] teach information relating to the breed; Paragraph [0099] teaches comparing received data with 
determining whether or not notification of a message for promoting visit to a veterinary hospital is necessary on the basis of the degree of the risk (Paragraphs [0044] and [0051] teach determining if a condition is suspected on the basis of comparing a score with a threshold value and alerting if the score exceeds the threshold; Paragraph [0087] teaches the alert suggests treatment); and 
notifying an owner of the subject of the message in a case where it is determined that the notification of the message is necessary (Paragraphs [0037], [0044], and [0099]).  
As to claim 8, depending from the information processing method according to claim 5, Menkes teaches wherein the state information includes at least one of information obtained by examining the subject or an examination result of the subject (Paragraphs [0035] and [0041] teach monitoring an accelerometer and non-accelerometer sensor).  
As to claim 9, Menkes teaches a non-transitory recording medium recording an information processing program causing a computer to execute (Paragraphs [0092] and [0099] teach a programmed processor and a memory; Paragraph [0035] teaches a processor completing method steps): 
a process of deriving, on the basis of state information representing a state of a subject that is a basis of diagnosis of an animal that is the subject (Paragraphs [0035] and [0041] teach monitoring an accelerometer and non-accelerometer sensor) and a breed of the subject (Paragraph [0042] teaches reference data concerning a population of the pet animal; Paragraphs [0094] and [0097] teach information relating to the breed; Paragraph [0099] teaches comparing 
a process of determining whether or not notification of a message for promoting visit to a veterinary hospital is necessary on the basis of the degree of the risk (Paragraphs [0044] and [0051] teach determining if a condition is suspected on the basis of comparing a score with a threshold value and alerting if the score exceeds the threshold; Paragraph [0087] teaches the alert suggests treatment); and 
a process of notifying an owner of the subject of the message in a case where it is determined that the notification of the message is necessary (Paragraphs [0037], [0044], and [0099]).  
As to claim 12, depending from the non-transitory recording medium according to claim 9, Menkes teaches wherein the state information includes at least one of information obtained by14 examining the subject or an examination result of the subject (Paragraphs [0035] and [0041] teach monitoring an accelerometer and non-accelerometer sensor).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Menkes et al. (Menkes; US PG Pub #2014/0123912) as applied to claims 1, 5, and 9 above, and further in view of Ignaczak et al. (Ignaczak; US PG Pub #2015/0266509).
As to claim 2, depending from the information processing apparatus according to claim 1, Menkes does not explicitly teach wherein the notification unit notifies the owner of the subject of the message at a higher frequency as the degree of the risk is higher in a case where it is determined by the determination unit that the notification of the message is necessary.
In the field of providing alerts, Ignaczak teaches wherein the notification unit notifies the owner of the subject of the message at a higher frequency as the degree of the risk is higher in a case where it is determined by the determination unit that the notification of the message is 
As to claim 6, depending from the information processing method according to claim 5,13 Menkes does not explicitly teach notifying the owner of the subject of the message at a higher frequency as the degree of the risk is higher in a case where it is determined that the notification of the message is necessary.  
In the field of providing alerts, Ignaczak teaches notifying the owner of the subject of the message at a higher frequency as the degree of the risk is higher in a case where it is determined that the notification of the message is necessary (Paragraph [0044] teaches varying an alert by providing a greater repetition of chimes as an indication of a greater risk). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Menkes with the alerting style of Ignaczak because this allows the alert to indicate a nature of the risk, rather than just a presence of a risk (Paragraph [0044]).
As to claim 10, depending from the non-transitory recording medium according to claim 9, Menkes does not explicitly teach notifying the owner of the subject of the message at a higher frequency as the degree of the risk is higher in a case where it is determined that the notification of the message is necessary.  
In the field of providing alerts, Ignaczak teaches notifying the owner of the subject of the message at a higher frequency as the degree of the risk is higher in a case where it is determined that the notification of the message is necessary (Paragraph [0044] teaches varying an alert by .

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Menkes et al. (Menkes; US PG Pub #2014/0123912) as applied to claims 1, 5, and 9 above, and further in view of Ross (US PG Pub #2008/0004539).
As to claim 3, depending from the information processing apparatus according to claim 1, Menkes does not explicitly teach wherein the derivation unit derives the degree of the risk using a future prediction result of the state information in addition to the state information up to the present.
In the field of animal health assessments, Ross teaches wherein the derivation unit derives the degree of the risk using a future prediction result of the state information in addition to the state information up to the present (Paragraphs [0014] and [0098] teach prediction of health condition of animals bases on sensed data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Menkes with the predictions of Ross because this yields the predictable result of increasing the robustness of the system from only diagnosing a current state of an animal to include a prediction for the future which is paramount for pet owners.
As to claim 7, depending from the information processing method according to claim 5, Menkes does not explicitly teach deriving the degree of the risk using a future prediction result of the state information in addition to the state information up to the present.  

As to claim 11, depending from the non-transitory recording medium according to claim 9, Menkes does not explicitly teach deriving the degree of the risk using a future prediction result of the state information in addition to the state information up to the present.  
	In the field of animal health assessments, Ross teaches deriving the degree of the risk using a future prediction result of the state information in addition to the state information up to the present (Paragraphs [0014] and [0098] teach prediction of health condition of animals bases on sensed data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Menkes with the predictions of Ross because this yields the predictable result of increasing the robustness of the system from only diagnosing a current state of an animal to include a prediction for the future which is paramount for pet owners.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Brattain (US PG Pub #2017/0049392)
	Wernimont et al. (US PG Pub #20200205381)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: owhttps://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-coenter for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN W SHERWIN/Primary Examiner, Art Unit 2688